The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article III of the Constitution of Missouri be amended to create a "State Ethics Commission" which will regulate lobbyists, require financial disclosure from certain elected and appointed officials, investigate conflicts of interest, impose penalties, and prohibit state officials from using public office for personal financial gain; and to amend the Constitution to prohibit increases in officeholders' compensation by legislation involving other subjects; to reduce the size of the House of Representatives to one hundred three members in the year 2003; to require open meetings and recorded votes of the General Assembly's committees; and to shorten General Assembly sessions?
See our Opinion Letter No. 121-90.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General